PER CURIAM.
An examination of the record in the cause and a consideration of the briefs and oral arguments of counsel reveals that an answer to the questions certified to us under Rule 4.6, Florida Appellate Rules, would not necessarily be dispositive of this case. The answer would be determinative of the case only if answered in a particular way. We, therefore, decline to answer the questions. See In Re Taylor, Fla.App.2d, 166 So.2d 476, and cases therein cited. This ruling is without prejudice to either party to seek common law certiorari or appeal, whichever may be appropriate, after the Circuit Court has exercised its jurisdiction to rule upon the questions upon appropriate pleadings.
RAWLS, C. J., and McCORD and BOYER, JJ., concur.